          Case 1:18-cv-08858-AJN Document 94 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                        11/16/20
SOUTHERN DISTRICT OF NEW YORK


  Basurto, et al.,

                           Plaintiffs,
                                                                                 18-cv-8858 (AJN)
                     –v–
                                                                                      ORDER
  Eda Food Inc., et al.,

                           Defendants.



ALISON J. NATHAN, District Judge:

       Plaintiffs’ counsel are instructed to confirm with Plaintiffs that they are ready to proceed

with the April 26, 2021 trial date and update the Court by November 24, 2020.



       SO ORDERED.

 Dated: November 16, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
